              Case 2:17-cv-00289-RSM Document 68 Filed 06/08/20 Page 1 of 2



 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7
      COLUMBIA RIVERKEEPER, et al.,                   )        No. 2:17-cv-00289-RSM
 8                                                    )
                 Plaintiffs,                          )        ORDER GRANTING
 9                             v.                     )        STIPULATED MOTION TO
                                                      )        EXTEND DEADLINE TO FILE
10    ANDREW WHEELER, et al.                          )        MOTION FOR ATTORNEY FEES
                                                      )        AND COSTS
11             Defendants.                            )
      ___________________________________             )
12

13          Having reviewed the Stipulated Motion to Extend Deadline to File Motion for Attorney

14   Fees and Costs, and finding good cause, the Court grants the motion. Accordingly, IT IS

15   ORDERED that the deadline for Plaintiff Riverkeeper to file a motion for attorneys fees and

16   costs under the Clean Water Act is hereby extended September 7, 2020.

17          DATED this 8th day of June, 2020.

18

19

20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24
     [PROPOSED] ORDER EXTENDING                                       ADVOCATES FOR THE WEST
     RULE 54(D) DEADLINE                                                   P.O. Box 1612
     (No. 2:17-cv-00289-RSM) – 1                                          Boise, ID 83701
                                                                          (208) 342-7024
              Case 2:17-cv-00289-RSM Document 68 Filed 06/08/20 Page 2 of 2



 1

 2   Presented by:

 3   /s/ Bryan Hurlbutt
     Bryan Hurlbutt, (pro hac vice) (ISB # 8501)
 4   ADVOCATES FOR THE WEST
     P.O. Box 1612
 5   Boise, ID 83701
     (208) 342-7024 x206
 6   bhurlbutt@advocateswest.org

 7   Attorney for Plaintiffs

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     [PROPOSED] ORDER EXTENDING                           ADVOCATES FOR THE WEST
     RULE 54(D) DEADLINE                                       P.O. Box 1612
     (No. 2:17-cv-00289-RSM) – 2                              Boise, ID 83701
                                                              (208) 342-7024
